EXHIBIT 32 In connection with the annual report of Holloman Energy Corporation, (the “Company”) on Form10-K for the year ended December31, 2015 as filed with the Securities Exchange Commission on the date hereof (the “Report”) Mark Stevenson, the Principal Executive Officer of the Company and Gina Serkasevich, the Principal Financial and Accounting Officer of the Company, certify pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. March 30, 2016 By: /s/ Mark Stevenson Mark Stevenson, Principal Executive Officer March 30, 2016 By: /s/ GINA SERKASEVICH Gina Serkasevich, Principal Financial and Accounting Officer
